DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present office action is in response to an application filed on 02/12, 2021, with claims 1-22, wherein claims 1, 7-9, 13, 15 and 19 are amended, claims 14 and 20 are cancelled and claims 21-22 are newly added. Hence claims 1-13, 15-19 and 21-22 are pending and ready for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is  “processing element ….” in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 
Response to Arguments
Applicant’s arguments, filed on 02/12/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The previous office action mailed on 11/12/2020 has been withdrawn. Claims 1-20 are now rejected over Ang et al. (US 2016/0127997 A1) in view of Yoshimoto et at. (US 2019/0394009 A1). However, applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	a. A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having ordinary 	skill in the art to which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2016/0127997 A1), hereinafter, “Ang” in view of Yoshimoto et at. (US 2019/0394009 A1), hereinafter, “Yoshimoto”.
	Regarding claim 1, Ang discloses: A user equipment device (UE) (fig 4, “UE 402”, a user equipment, para [0057]), comprising: at least one antenna (fig 1-2, block 210 corresponding to user equipment with antennas 234A...234N, para [0037], where, either one of the blocks 210 and 250 may be UE or eNB or vice versa); at least one radio coupled to the antenna (fig 1-2, block 210 corresponding to user equipment with antennas 234A...234N, para [0037]-[0038], where, either one of the blocks 210 and 250 may be UE or eNB or vice versa and both the apparatus blocks are equipped with “transmitter and receiver” corresponding to “radio”); and 
	a processing element coupled to the at least one radio (fig 2, block 240 and 290 are “controller processor” corresponding to “processing element”, para [0038], where, either one of the blocks 210 and 250 may be UE or eNB or vice versa); wherein the process element is configured to cause the UE to: exchange communications with a base station to determine one or more scheduling- power profiles (fig 3 and 4, para [0057], where, “UE 402” corresponding to “user equipment” and “eNB 406” corresponding to “base station” using steps 404-410 exchange communication with each other. Where, “a UE 402 sends a UE capability message 404 to an eNB 406 to inform the eNB 406 of the power saving profile(s) supported by the UE 402”);
	wherein the communications include a UE proposal of one or more scheduling power profiles sent to the base station, and (fig  4, para [0057], where, “the UE 402 may send “a request 408” corresponding to “UE proposal” for a power mode change to the eNB 406” as “a UE 402 sends a UE capability message 404 to an eNB 406 to inform the eNB 406 of the power saving profile(s) supported by the UE 402”, see further para [0054]-[0056]);
	wherein a scheduling-power profile specifies one or more parameters (para [0054]-[0056], where, “A base station (e.g., an eNB) can learn a UE's capabilities for low power features via signaling from the UE. In some implementations, this signaling involves passing parameters in a UE capability message from the UE to the network”); and one or more constraints on UE communication behavior (fig 4-5, para [0111], where, based on the power saving feature in para [0057] using power saving profile which may related “to the use of a dynamic frame structure with power saving features that may be employed for different scheduling modes” which may allow for dynamic “BW bandwidth switching” corresponding to “constraints of UE communication behavior” for control/data multiplexing. For example, a control segment may be narrowband, while a data segment is wideband, para [0113]);	
	Ang does not explicitly teach: receive a slot configuration schedule based on at least one scheduling-power profile of the one or more scheduling-power profiles; and perform communications with the base station based on the at least one scheduling- power profile.  
	Yoshimoto in the same field of endeavor teaches: receive a slot configuration schedule based on at least one scheduling-power profile of the one or more scheduling-power profiles (fig 3, para [0093]-[0094], where, “ in a case that the terminal apparatus 20 transmits the uplink physical channel for the eMBB application, the base station apparatus 10 allocates, to the terminal apparatus 20, the resource allocation unit A in the region with the subcarrier spacing f_scs=15 kHz. In a case that the terminal apparatus 20 transmits the uplink physical channel for the “URLLC application” corresponding to “low latency application”, the base station apparatus 10 allocates, to the terminal apparatus 20, the resource allocation unit B in the region with the subcarrier spacing f_scs=30 kHz, where, the “low latency application” corresponding to one of the “power profiles”); and 	perform communications with the base station based on the at least one scheduling- power profile (fig 1, para [0097], “in a case that the terminal apparatus receives a downlink subcarrier spacing set={sc15, sc30, sc60, sc120}, the subcarrier spacing set indicates that the downlink signal is likely to be transmitted using the four subcarrier spacing of 15 kHz, 30 kHz, 60 kHz, 120 kHz in the downlink. The subcarrier spacing set is also considered to indicate available candidates for an OFDM symbol length (or an SC-FDMA symbol length). In a case of uplink grant-free multiple access, the terminal apparatus 20 transmits the uplink signal by using one subcarrier spacing selected from the subcarrier spacing set”).  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “receive a slot configuration schedule based on at least one scheduling-power profile of the one or more scheduling-power profiles; and perform communications with the base station based on the at least one scheduling- power profile” as taught by Yoshimoto into Ang, in order to achieving high reliability and low latency for communicating with the terminal. 
Regarding claim 2, Ang further teaches: The UE of claim 1, wherein the communications with the base station to determine the one or more scheduling-power profiles include radio resource control (RRC) signal message exchanges (Ang: para [0055], where, “a message may be sent once during initial UE context setup and/or updated per radio resource control (RRC) connection setup. where, a UE capability may consist of more than one power saving profiles in some cases”).
Regarding claim 3, Ang does not explicitly teach: The UE of claim 1, wherein the one or more scheduling-power profiles do not conflict with one another. 	However, Yoshimoto in the same field of endeavor further teaches: wherein the one or more scheduling-power profiles do not conflict with one another (Yoshimoto: para [0052], where, UL scheduling and DL scheduling do not conflict between each other).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “one or more scheduling-power profiles do not conflict with one another” as taught by Yoshimoto into Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal. 
Regarding claim 4, Ang further teaches: The UE of claim 1, wherein the one or more scheduling-power profiles include one or more of: a profile for low latency (Ang: see para [0113], where, “the use of a frame structure that allows for narrowband control and data transmission. This structure may facilitate power efficiency for very low latency (e.g., transmission time interval (TTI) time scale) traffic and/or low/medium data rate traffic”); or
Regarding claim 5, Ang does not explicitly teaches: The UE of claim 1, wherein the one or more parameters include one or more of: a fifth parameter defining minimum and/or maximum bandwidth value. 
However, Yoshimoto in the same field of endeavor further teaches: a fifth parameter defining minimum and/or maximum bandwidth value (Yoshimoto: see para [0089], where, “the frequency bandwidth of the resource allocation unit varies according to the subcarrier spacing. For example, in the resource allocation unit, “the frequency bandwidth with f_scs=60 kHz is four times as large as the frequency bandwidth with f_scs=15 kHz” equivalent to “fifth parameter”);
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “parameter defining minimum and/or maximum bandwidth value” as taught by Yoshimoto into Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal.
	Regarding claim 6, Ang does not explicitly teaches: The UE of claim 1, wherein the one or more scheduling-power profiles comprise a profile constraining the base station to schedule transmission of an acknowledgment of data received on a physical downlink control channel (PDCCH) to a first slot immediately preceding a second slot scheduled for PDCCH monitoring.
	However, Yoshimoto in the same field of endeavor further teaches: wherein the one or more scheduling-power profiles comprise a profile constraining the base station to schedule transmission of an acknowledgment of data received on a physical downlink control channel (PDCCH) to a first slot immediately preceding a second slot scheduled for PDCCH monitoring (Yoshimoto: fig 3, para [0192]-[0197], in para [0197], where, “The physical downlink control channel includes the ACK/NACK”); and wherein the profile is indicated via a radio resource control parameter (Yoshimoto: fig 3, para [0192]-[0197], where, in para [0192], “ The base station apparatus 10 can also implicitly indicate the time slot reference used for counting the latency time k when the ACK/NACK is transmitted, using the OFDM symbol length notified using the RRC message/system information/downlink control information. Note that the base station apparatus 10 can also explicitly notify the time slot reference used for counting the latency times k when the ACK/NACK is transmitted, using the RRC message/system information/downlink control information” and in para [0197], where, “The physical downlink control channel includes the ACK/NACK”).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH)” as taught by Yoshimoto into Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal.
	Regarding claim 7, Ang does not explicitly teaches: The UE of claim 1, wherein the one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH) to a third slot immediately preceding a fourth slot scheduled for a physical downlink control channel (PDCCH) monitoring, and wherein the profile is indicated via a radio resource control (RRC) parameter. 
	However, Yoshimoto in the same field of endeavor further teaches: wherein the one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH) (Yoshimoto: para [0052], where, “The physical uplink shared channel is a physical channel used to transmit uplink data (an uplink transport block, UL-SCH). The physical uplink shared channel may be used to transmit the ACK/NACK for downlink data and/or the channel state information”); to a third slot immediately preceding a fourth slot scheduled for a physical downlink control channel (PDCCH) monitoring (Yoshimoto: fig 3, para [0192]-[0197], where, in para [0192], “ The base station apparatus 10 can also implicitly indicate the time slot reference used for counting the latency time k when the ACK/NACK is transmitted, using the OFDM symbol length notified using the RRC message/system information/downlink control information. Note that the base station apparatus 10 can also explicitly notify the time slot reference used for counting the latency times k when the ACK/NACK is transmitted, using the RRC message/system information/downlink control information” and in para [0197], where, “The physical downlink control channel includes the ACK/NACK”), and wherein the profile is indicated via a radio resource control (RRC) parameter (Yoshimoto: fig 3, para [0192]-[0197], in para [0197], where, “The physical downlink control channel includes the ACK/NACK”).  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH)” as taught by Yoshimoto into Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal.
	Regarding claim 9, Ang further discloses:  An apparatus (fig 9, “Apparatus 900” corresponding to “an apparatus”, para [0153]), comprising: a memory (fig 9, “Memory Device 906”, para [0153]); and at least one processor in communication with the memory (fig 9, “Processing circuitry 910” corresponding to “an apparatus”, para [0153]); 
	wherein the at least one processor (fig 9, “Processing circuitry 910” corresponding to “an apparatus”, para [0153]) is configured to: exchange radio resource control (RRC) messages with a base station to determine one or more scheduling profiles (fig 3 and 4, para [0055]-[0057], where, “UE 402” corresponding to “user equipment” and “eNB 406” corresponding to “base station” using steps 404-410 exchange communication with each other. Where, “a UE 402 sends a UE capability message 404 to an eNB 406 to inform the eNB 406 of the power saving profile(s) supported by the UE 402”, where, “during initial UE context setup and/or updated per radio resource control (RRC) connection setup”); 
	wherein the RRC messages include a proposal of one or more scheduling profiles sent to the base station from the apparatus (fig  4, para [0057], where, “the UE 402 may send “a request 408” corresponding to “UE proposal” for a power mode change to the eNB 406” as “a UE 402 sends a UE capability message 404 to an eNB 406 to inform the eNB 406 of the power saving profile(s) supported by the UE 402”, see further para [0054]-[0056]); and 
	wherein a scheduling profile specifies one or more parameters (para [0054]-[0056], where, “A base station (e.g., an eNB) can learn a UE's capabilities for low power features via signaling from the UE. In some implementations, this signaling involves passing parameters in a UE capability message from the UE to the network”); and one or more constraints on communication behavior (fig 4-5, para [0111], where, based on the power saving feature in para [0057] using power saving profile which may related “to the use of a dynamic frame structure with power saving features that may be employed for different scheduling modes” which may allow for dynamic “BW bandwidth switching” corresponding to “constraints of UE communication behavior” for control/data multiplexing. For example, a control segment may be narrowband, while a data segment is wideband, para [0113]);	
	Ang does not explicitly teach: receive a slot configuration schedule based on at least one scheduling profile of the one or more scheduling profiles; and perform, based on the at least one scheduling profile, communications with the base station.
	However, Yoshimoto in the same field of endeavor teaches: receive a slot configuration schedule based on at least one scheduling profile of the one or more scheduling profiles (fig 3, para [0093]-[0094], where, “ in a case that the terminal apparatus 20 transmits the uplink physical channel for the eMBB application, the base station apparatus 10 allocates, to the terminal apparatus 20, the resource allocation unit A in the region with the subcarrier spacing f_scs=15 kHz. In a case that the terminal apparatus 20 transmits the uplink physical channel for the “URLLC application” corresponding to “low latency application”, the base station apparatus 10 allocates, to the terminal apparatus 20, the resource allocation unit B in the region with the subcarrier spacing f_scs=30 kHz, where, the “low latency application” corresponding to one of the “power profiles”); and perform, based on the at least one scheduling profile, communications with the base station (fig 1, para [0097], “in a case that the terminal apparatus receives a downlink subcarrier spacing set={sc15, sc30, sc60, sc120}, the subcarrier spacing set indicates that the downlink signal is likely to be transmitted using the four subcarrier spacing of 15 kHz, 30 kHz, 60 kHz, 120 kHz in the downlink. The subcarrier spacing set is also considered to indicate available candidates for an OFDM symbol length (or an SC-FDMA symbol length). In a case of uplink grant-free multiple access, the terminal apparatus 20 transmits the uplink signal by using one subcarrier spacing selected from the subcarrier spacing set”).  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “receive a slot configuration schedule based on at least one scheduling-power profile of the one or more scheduling-power profiles; and perform communications with the base station based on the at least one scheduling- power profile” as taught by Yoshimoto into Ang, in order to achieving high reliability and low latency for communicating with the terminal. 
Regarding claim 10, Ang does not explicitly teaches: The apparatus of claim 9,  wherein the one or more scheduling profiles do not conflict with one another 
However, Yoshimoto in the same field of endeavor teaches: wherein the one or more scheduling profiles do not conflict with one another (Yoshimoto: para [0052], where, UL scheduling and DL scheduling do not conflict between each other).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH)” as taught by Yoshimoto into Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal.
Regarding claim 11, Ang further teaches:  The apparatus of claim 9, wherein the one or more scheduling profiles include three or more of: a profile for low latency (Ang: see para [0113], where, “the use of a frame structure that allows for narrowband control and data transmission. This structure may facilitate power efficiency for very low latency (e.g., transmission time interval (TTI) time scale) traffic and/or low/medium data rate traffic”);
Regarding claim 12, Ang further teaches: The apparatus of claim 9, wherein the one or more parameters include three or more of: a sixth parameter defining a set of supported number of multiple-input-multiple-output (MIMO) layers (Ang: para [0101], where, “certain MIMO and transmission mode schemes allow the use of a low complexity receiver that may have lower power consumption”);  maximum bandwidth values (Ang: para [0113]); and a slot scheduled for transmission on a physical uplink shared channel (PUSCH) (Yoshimoto: para [0052]).
Regarding claim 13, Ang does not explicitly teaches: The apparatus of claim 9, wherein the one or more scheduling profiles further include: second profile constraining the base station to schedule transmission of an acknowledgment of data received on a physical downlink control channel (PDCCH)_to a first slot immediately preceding a second slot scheduled for PDCCH monitoring. 
However, Yoshimoto in the same field of endeavor teaches: second profile constraining the base station to schedule transmission of an acknowledgment of data received on a physical downlink control channel (PDCCH)_to a first slot immediately preceding a second slot scheduled for PDCCH monitoring (Yoshimoto: fig 3, para [0192]-[0197], where, in para [0192], “ The base station apparatus 10 can also implicitly indicate the time slot reference used for counting the latency time k when the ACK/NACK is transmitted, using the OFDM symbol length notified using the RRC message/system information/downlink control information. Note that the base station apparatus 10 can also explicitly notify the time slot reference used for counting the latency times k when the ACK/NACK is transmitted, using the RRC message/system information/downlink control information” and in para [0197], where, “The physical downlink control channel includes the ACK/NACK”).  
one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH)” as taught by Yoshimoto into Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal.
	Regarding claim 15,  Ang further discloses: A non-transitory memory medium comprising program instructions that (fig 9, “Storage Medium 904” corresponding to “non-transitory storage medium”, para [0158]), when executed by processing circuitry of a user equipment device (UE) (fig 4, “UE 402” corresponding to “user equipment”, para [0057]), cause the UE to: transmit a proposal of scheduling-power profiles to a base station (fig  4, para [0057], where, “the UE 402 may send “a request 408” corresponding to “UE proposal” for a power mode change to the eNB 406” as “a UE 402 sends a UE capability message 404 to an eNB 406 to inform the eNB 406 of the power saving profile(s) supported by the UE 402”, see further para [0054]-[0056]);
	wherein a scheduling- power profile specifies one or more parameters (para [0054]-[0056], where, “A base station (e.g., an eNB) can learn a UE's capabilities for low power features via signaling from the UE. In some implementations, this signaling involves passing parameters in a UE capability message from the UE to the network”); and one or more constraints on UE communication behavior (fig 4-5, para [0111], where, based on the power saving feature in para [0057] using power saving profile which may related “to the use of a dynamic frame structure with power saving features that may be employed for different scheduling modes” which may allow for dynamic “BW bandwidth switching” corresponding to “constraints of UE communication behavior” for control/data multiplexing. For example, a control segment may be narrowband, while a data segment is wideband, para [0113]);
	receive, from the base station, a counter proposal of scheduling-power profiles (para [0075]-[0076], where, “an eNB may elect to restrict support for low power mode in the event the number of available resources at the eNB falls below a threshold level”. “In the event that requests for low power mode from multiple UEs are pending, an eNB could prioritize and/or “process the requests jointly based on criteria such as fairness, potential power saving” (equivalent to “counter proposal”), etc. Thus, the eNB could queue the requests and perform joint optimization for UE selection”); 
	exchange one or more additional communications with the base station to determine a scheduling-power profile for communications with the base station (fig 4-5, para [0080]-[0089], where, “Once an eNB receives a request to switch to a normal mode from a UE, the eNB determines whether it should accept the UE for normal scheduling mode. Thus, as indicated in the signaling 400 of FIG. 4, the eNB may send an acknowledgement or decline message to the UE in response to the request”); 	
	Ang does not explicitly teach: receive, from the base station, a slot configuration schedule based on the determined scheduling-power profile; and perform communications with the base station based on the determined scheduling-power profile.  
	Yoshimoto in the same field of endeavor teaches: receive, from the base station, a slot configuration schedule based on the determined scheduling-power profile (fig 3, para [0093]-[0094], where, “ in a case that the terminal apparatus 20 transmits the uplink physical channel for the eMBB application, the base station apparatus 10 allocates, to the terminal apparatus 20, the resource allocation unit A in the region with the subcarrier spacing f_scs=15 kHz. In a case that the terminal apparatus 20 transmits the uplink physical channel for the “URLLC application” corresponding to “low latency application”, the base station apparatus 10 allocates, to the terminal apparatus 20, the resource allocation unit B in the region with the subcarrier spacing f_scs=30 kHz, where, the “low latency application” corresponding to one of the “power profiles”); and 
	perform communications with the base station based on the determined scheduling-power profile (fig 1, para [0097], “in a case that the terminal apparatus receives a downlink subcarrier spacing set={sc15, sc30, sc60, sc120}, the subcarrier spacing set indicates that the downlink signal is likely to be transmitted using the four subcarrier spacing of 15 kHz, 30 kHz, 60 kHz, 120 kHz in the downlink. The subcarrier spacing set is also considered to indicate available candidates for an OFDM symbol length (or an SC-FDMA symbol length). In a case of uplink grant-free multiple access, the terminal apparatus 20 transmits the uplink signal by using one subcarrier spacing selected from the subcarrier spacing set”).  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “receive a slot configuration schedule based on at least one scheduling-power profile of the one or more scheduling-power profiles; and perform communications with the base station based on the at least one scheduling- power profile” as taught by Yoshimoto into Ang, in order to achieving high reliability and low latency for communicating with the terminal. 
Regarding claim 16, Ang further teaches: The non-transitory memory medium of claim 15, wherein the communications with the base station to determine the one or more scheduling-power profiles include radio resource control (RRC) signal message exchanges (Ang:  para [0055]). 
Regarding claim 17, Ang further teaches: The non-transitory memory medium of claim 15, wherein the scheduling-power profiles include two or more of: a profile for high throughput (Ang: para [0119]); and a profile for low latency (Ang: para [0129], where, “In an example of a low latency mode, a UE may monitor control and data per TTI to decode delay-sensitive data. The control channel could be staggered across TTIs to reduce decoding latency. Such a low latency mode could be used, for example, if the decoding latency requirement is very low. As indicted, shorter TTIs are used in this mode”);
Regarding claim 18, Ang further teaches: The non-transitory memory medium of claim 15, wherein the one or more parameters include three or more of: a second parameter defining a number of slots between a slot scheduled for reception on a physical downlink control channel (PDCCH) and a slot scheduled for reception on a physical downlink shared channel (PDSCH) (Ang: fig 4A-D, see para [0122]); 
Ang does not explicitly teach, However, Yoshimoto in the same field of endeavor teaches: a third parameter defining a number of slots between a slot scheduled for reception on the PDSCH and a slot scheduled for an acknowledgment (Yoshimoto: fig 3, para [0192]-[0197], where, in para [0192], “ The base station apparatus 10 can also implicitly indicate the time slot reference used for counting the latency time k when the ACK/NACK is transmitted, using the OFDM symbol length notified using the RRC message/system information/ downlink control information. Note that the base station apparatus 10 can also explicitly notify the time slot reference used for counting the latency times k when the ACK/NACK is transmitted, using the RRC message/system information/downlink control information” and in para [0197], where, “The physical downlink control channel includes the ACK/NACK”),  a third parameter defining a number of slots between a slot scheduled for reception on the PDSCH and a slot scheduled for an acknowledgment (Yoshimoto: see para [0052], where, “The physical uplink shared channel is a physical channel used to transmit uplink data (an uplink transport block, UL-SCH). The physical uplink shared channel may be used to transmit the ACK/NACK for downlink data and/or the channel state information”).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH)” as taught by Yoshimoto into Ang, in order 
Regarding claim 19, Ang does not explicitly teaches: The non-transitory memory medium of claim 15, wherein the more scheduling-power profiles include at least one of: a second profile constraining the base station to schedule transmission of an acknowledgment of data received on a physical downlink control channel (PDCCH) to a first slot immediately preceding a second slot scheduled for PDCCH monitoring. 
However, Yoshimoto in the same field of endeavor teaches: wherein the more scheduling-power profiles include at least one of: a second profile constraining the base station to schedule transmission of an acknowledgment of data received on a physical downlink control channel (PDCCH) to a first slot immediately preceding a second slot scheduled for PDCCH monitoring (Yoshimoto: see para [0066]-[0067]);
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “one or more scheduling-power profiles include a profile constraining the base station to schedule transmission on a physical uplink shared channel (PUSCH)” as taught by Yoshimoto Ang, in order to minimize interference to achieve high reliability and low latency for communicating with the terminal.

Claims 8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2016/0127997 A1), hereinafter, “Ang” in view of Yoshimoto et at. (US 2019/0394009 A1), hereinafter, “Yoshimoto” further in view of Park et al. (US 2019/0150187 A1), hereinafter, “Park”.
Regarding claim 8, neither Ang nor Yoshimoto do not explicitly teach:  The UE of claim 1, wherein the one or more scheduling-power profiles include a profile constraining the base station to cross-slot schedule transmission of an acknowledgement of a physical downlink control channel and a reception on the physical downlink shared channel to a fifth slot immediately preceding a sixth slot scheduled for physical downlink control channel monitoring, and wherein the profile is indicated via a radio resource control (RRC) parameter.  
However, Park in the same field of endeavor further teaches: wherein the one or more scheduling-power profiles include a profile constraining the base station to cross-slot schedule transmission of an acknowledgement of a physical downlink control channel and a reception on the physical downlink shared channel to a fifth slot immediately preceding a sixth slot scheduled for physical downlink control channel monitoring, and wherein the profile is indicated via a radio resource control (RRC) parameter (Park: para [0221]-[0224], where, “When the cross carrier scheduling is activated, a carrier indicator field (CIF) indicating through which DL/UL CC the PDSCH/PUSCH indicated by the corresponding PDCCH is transmitted to the PDCCH is required. For example, the PDCCH may allocate a PDSCH resource or a PUSCH resource to one of multiple component carriers using the CIF. That is, the CIF is configured when the PDCCH on the DL CC allocates the PDSCH”. Para [0210]-[0211], where, “a user equipment which is in an RRC_CONNECTED state”). 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “the profile is indicated via a radio resource control (RRC) parameter” as taught by Park into Ang, in order to allow the terminal for communication with high reliability and low latency.
	Regarding claim 21, neither Ang nor Yoshimoto do not explicitly teach: The apparatus of claim 9, wherein the one or more scheduling profiles include a first profile constraining the base station to cross-slot schedule transmission of an acknowledgement of a physical downlink control channel and a reception on the physical downlink shared channel to a fifth slot immediately 8preceding a sixth slot scheduled for physical downlink control channel monitoring, and wherein the first profile is indicated via an RRC parameter.  
However, Park in the same field of endeavor further teaches: wherein the one or more scheduling profiles include a first profile constraining the base station to cross-slot schedule transmission of an acknowledgement of a physical downlink control channel and a reception on the physical downlink shared channel to a fifth slot immediately 8preceding a sixth slot scheduled for physical downlink control channel monitoring, and wherein the first profile is indicated via an RRC parameter (Park: para [0221]-[0224], where, “When the cross carrier scheduling is activated, a carrier indicator field (CIF) indicating through which DL/UL CC the PDSCH/PUSCH indicated by the corresponding PDCCH is transmitted to the PDCCH is required. For example, the PDCCH may allocate a PDSCH resource or a PUSCH resource to one of multiple component carriers using the CIF. That is, the CIF is configured when the PDCCH on the DL CC allocates the PDSCH”. Para [0210]-[0211], where, “a user equipment which is in an RRC_CONNECTED state”). 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “the profile is indicated via a radio resource control (RRC) parameter” as taught by Park into Ang, in order to allow the terminal for communication with high reliability and low latency. Regarding claim 22, neither Ang nor Yoshimoto do not explicitly teach: The non-transitory memory medium of claim 15, wherein the one or more scheduling profiles include a first profile constraining the base station to cross-slot schedule transmission of an acknowledgement of a physical downlink control channel and a reception on the physical downlink shared channel to a fifth slot immediately preceding a sixth slot scheduled for physical downlink control channel monitoring, and wherein the first profile is indicated via a radio resource control parameter.
However, Park in the same field of endeavor further teaches: wherein the one or more scheduling profiles include a first profile constraining the base station to cross-slot schedule transmission of an acknowledgement of a physical downlink control channel and a reception on the physical downlink shared channel to a fifth slot immediately preceding a sixth slot scheduled for physical downlink control channel monitoring, and wherein the first profile is indicated via a radio resource control parameter (Park: para [0221]-[0224], where, “When the cross carrier scheduling is activated, a carrier indicator field (CIF) indicating through which DL/UL CC the PDSCH/PUSCH indicated by the corresponding PDCCH is transmitted to the PDCCH is required. For example, the PDCCH may allocate a PDSCH resource or a PUSCH resource to one of multiple component carriers using the CIF. That is, the CIF is configured when the PDCCH on the DL CC allocates the PDSCH”. Para [0210]-[0211], where, “a user equipment which is in an RRC_CONNECTED state”). 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  use “the profile is indicated via a radio resource control (RRC) parameter” as taught by Park into Ang, in order to allow the terminal for communication with high reliability and low latency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461